Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
The claims make three requirements on the guide vanes: 1) that they “protrude from an inner wall surface of the introduction passage, 2) that they “are spaced apart from each other in a circumferential direction of the introduction passage” and 3) that “the number of guide vanes is the smallest odd number that is greater than a number of blades.” 
Applicant submits 1) that the guide vanes of Wang do not correspond with the guide vanes of the claim because the guide vanes (17) of Wang are not in the accommodation space occupied by the impeller (2); and 2) the guide vanes (17) of Wang do not protrude from the inner channel (15) rather they protrude outward from the inner channel.  Applicant’s arguments are not persuasive because the claims do not require that 1) the guide vanes to be in the accommodation space and that 2) the guide vanes protrude from an inner channel.  Applicant simply argues points that are not part of the claim.  Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita US 10125793 in view of Wang US 20150063989.
Regarding claim 1, Tomita teaches a turbocharger comprising: 
a compressor housing (9b) attached to an intake line (9a); and 
a compressor wheel (7) that is accommodated in the compressor housing (Fig. 1), wherein the compressor wheel includes 
a shaft portion (leading end of hub 19) that extends in a rotation axis (M) direction of the compressor wheel, and 
a plurality of blades (21) that protrudes outward from the shaft portion in a radial direction (Fig. 1), 
the blades are spaced apart from each other in a circumferential direction of the compressor wheel (Fig. 2), 
an accommodation space (occupied by compressor wheel 7) and an introduction passage (11) are defined in the compressor housing, 
the accommodation space is configured to accommodate the compressor wheel (Fig. 1), 
the introduction passage (11) is connected to the accommodation space from a first side (inlet side) in the rotation axis direction to introduce intake air into the accommodation space (Fig. 1), 
a plurality of plate-shaped (col. 8 ln. 66) guide vanes (43) protrude from an inner wall surface (29) of the introduction passage, and 
the guide vanes are spaced apart from each other in a circumferential direction of the introduction passage (col. 8 ln. 57).
However it does not teach that a number of the guide vanes is the smallest odd number that is greater than a number of the blades.  
Wang teaches a compressor of a turbocharger comprising an impeller with seven blades (full length blades in Fig. 4) and an inlet guide vane assembly comprising nine guide vanes (17, Fig. 7). Note that the blades on the impeller comprise two sets: full length blades and shorter auxiliary blades; and since Applicant distinguishes between blades in claim 1 and auxiliary blades in claim 2 so too a distinction made here, wherein the shorter auxiliary blades are not counted as “the blades” of this limitation in claim 1.
Because both Tomita and Wang teach a turbocharger with an inlet guide vane assembly and an impeller with blades, it would have been obvious to one skilled in the art to replace the inlet guide vane assembly and impeller as taught by Tomita by simply substituting in the inlet guide vane assembly and impeller as taught by Wang in order to achieve the predictable result of a functioning compressor of a turbocharger. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 2, the Wang further teaches that 
the compressor wheel includes a plurality of auxiliary blades (Fig. 4, shorter length blades) that protrudes outward from the shaft portion in the radial direction (Fig. 4), 
the auxiliary blades are each arranged between two of the blades (longer length blades) that are arranged side by side in a circumferential direction of the compressor wheel (Fig. 4), and 
the ends (leading edge) of the blades on the first side (upstream side) in the rotation axis direction are located on the first side (upstream side) in the rotation axis direction of the ends (leading edge) of the auxiliary blades on the first side in the rotation axis direction (Fig. 1).
Regarding claim 3, Tomita further teaches wherein a central axis of the introduction passage coincides with the rotation axis (M, Fig. 1), 
the first side in the rotation axis direction of the introduction passage is open to the outside of the compressor housing (Fig. 1), 
in the rotation axis direction, a point at which a distance from an end (inlet plane) on the first side of the introduction passage is equal to a distance from an end (leading edge) on a first side of the blade is defined as a midpoint (Fig. 1), 
in the rotation axis direction, the guide vanes extend from the ends on the first side in the introduction passage (11) to points between the midpoint and the blades (Fig. 1).

    PNG
    media_image1.png
    901
    716
    media_image1.png
    Greyscale

Regarding claim 4, Tomita further teaches that the compressor housing (9b) includes 
a housing body (9b) that includes the accommodation space (occupied by compressor wheel 7) defined therein and an insertion hole (upstream side of 9b) defined therein, the insertion hole extending toward a first side in the rotation axis direction from the accommodation space and opening to the outside of the compressor housing (Fig. 1), and 
a tubular member (9a) that is inserted into the insertion hole, the insertion hole includes 
a small diameter portion (Fig. 1), and 
a large diameter portion (Fig. 1) that has an inner diameter greater than that of the small diameter portion, the large diameter portion being located on a first side in the rotation axis direction of the small diameter portion and extending from the small diameter portion to an end on the first side in the rotation axis direction of the insertion hole, 
the tubular member is fitted in the large diameter portion (Fig. 1), 
an interior of the tubular member constitutes the introduction passage (11), and 
the tubular member and the guide vanes are parts of an integrally molded (product by process) member (Fig. 1).
It is noted that claim 4 contains a product-by-process limitation (i.e. integrally molded).  As set forth in MPEP 2113, product-by-process limitations are NOT limited to the manipulation of the recited step, only to the structured implied by the steps. Once a product appearing to be substantially the same or similar product found, a 35 U.S.C. 102/103 rejection may be made and the burden shifts to the applicant to show an unobvious difference. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

    PNG
    media_image2.png
    901
    716
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745